BEFORE: STEVEN I. LOCKE                                                DATE: 6/17/2020
UNITED STATES MAGISTRATE JUDGE                                         TIME: 12:30 pm

                      CRIMINAL CAUSE FOR STATUS

DOCKET No. CR 17-495(ADS) USA v. MULLAN

DEFENDANT: Daniel Mullan                      DEF. #
☒ Present ☐ Not Present              ☒ Custody ☐ Bail/Surrender
DEFENSE COUNSEL: Nancy Bartling
☐ Federal Defender  ☒ CJA                           ☐       Retained

A.U.S.A.: Michael Maffei
INTERPRETER: ()
PROBATION OFFICER/PRETRIAL:
COURT REPORTER / FTR LOG :                          MAGISTRATE DEPUTY: KMG

☒    Case called      ☒     Counsel for all sides present

☒ Waiver of Speedy Trial executed; time excluded from 6/17/2020 through 9/14/2020.
☐     Order Setting Conditions of Release and Bond entered.

☐    Permanent Order of Detention entered.

☐     Temporary Order of Detention entered.

       ☐     Detention Hearing scheduled for:

☐     Bail Hearing held. Disposition:

☒     Next Court appearance scheduled for 7/30/2020 at 12:00 pm in front of MJ Locke.

Defendant ☐ Released on Bond; ☒           Remains in Custody.

OTHER: Status conference held. For the reasons set forth on the record, the parties’ motion for
an order of excludable delay is granted and the time from June 17, 2020 until September 14,
2020 will not be counted for Speed Trial Act purposes. See also Administrative Order 2020-20.
Next status phone conference: July 30, 2020 at noon. Parties should dial 1-877-336-1829 and
enter access code 3002871# at the prompt.
